                     Case 1:19-cv-07512-LGS Document 6 Filed 10/09/19 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X                        10/9/2019
                                                                        :
ROSS WILLIAM ULBRICHT,                                                  :
                                                                        :
                                             Petitioner,                :    19 Civ. 7512 (LGS)
                                                                        :
                           -against-                                    :          ORDER
                                                                        :
UNITED STATES OF AMERICA,                                               :
                                                                        :
                                             Respondent.                :
----------------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Petitioner, on September 30, 2019, filed a motion to unseal a prior Order of the Court and

letters from Defense counsel (Dkt 4);

        WHEREAS, Petitioner, on October 3, 2019, emailed a letter to Chambers inbox along with the materials

requested to be unsealed;

        WHEREAS, Petitioner’s September 30, 2019, filing provides that the Government is not opposed to

these requests and that the materials are necessary for Petitioner’s § 2255 proceeding. It is hereby

        ORDERED that the motion to unseal is GRANTED. Although “[t]he common law right of public

access to judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and courts “must

balance competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns.,

Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular case”). Due

to the necessity for these materials to be publicly available for purposes of the § 2255 motion and the lack of

opposition to this request, the materials shall be unsealed.

Dated: October 9, 2019
       New York, New York
